Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 16, 2015

The Court of Appeals hereby passes the following order:

A16A0278. MORRIS, SCHNEIDER, WITTSTADT, LLC, ET AL. v. JAMES
    A PRITCHARD, III.

      Appellant’s Suggestion of Bankruptcy and Notice of Automatic Stay is hereby
GRANTED. We direct that this appeal be REMANDED to the trial court until the
bankruptcy matter is completed and the stay of proceedings is lifted. Any party or
parties may reinitiate the appeal of this case by timely refiling a new Notice of Appeal
within 30 days of the bankruptcy court’s order.

                                        Court of Appeals of the State of Georgia
                                                                             11/16/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.